DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 2-4, 6-9, 11, and 20-21 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1, 10, 12, and 15-16 are currently amended. Claims 5, 13-14, and 17-19 are as previously presented. Claims 1, 5, 10, and 12-19 are currently pending in the application and have been considered below.
	
Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld for claims 1, 5, and 13-19, while the eligibility rejections are withdrawn for claims 10 and 12.
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. merely receiving the contextual data rather than determining whether to provide the notification), and thus the corresponding 35 USC 103 rejections for claims 1, 5, 10, and 12-19 are withdrawn. However, Examiner maintains that the cited combination of prior art references do still teach the amended claims, as explained in more detail below.

Response to Arguments
Rejection Under 35 U.S.C. 101
On page 8 of the Remarks filed 12/15/2021, Applicant argues that the presently amended claims 
Rejection Under 35 U.S.C. 103
On pages 9-10 of the Remarks filed 12/15/2021, Applicant argues that Horvitz and Rajasenan do not remedy the deficiencies of Nemeth regarding the receipt of contextual data and provision of the notification based upon the received contextual data. Applicant specifically argues that the contextual data utilized in Horvitz to manage user notifications does not include the particular data types required by the claims, e.g. a level of stress or an environmental condition. Applicant further asserts that Horvitz “does not contemplate sending communications to another (e.g., different) remote monitor user” and is instead “concerned with sending communications to a single user at the most appropriate or convenient time.” Applicant’s arguments are fully considered, but are not persuasive. First, the Horvitz reference is not relied upon to teach the specific types of stress-related or environmental contextual data in the claims, and is rather included to show that it would have been obvious to provide notifications to users based on real-time received sensor or other contextual information indicating the availability or attention of a user. Examiner also notes that Horvitz does contemplate the sending of a notification to one of a plurality of users, as shown in Fig. 15 and described in at least [0105] & [0119]-[0120] where it is decided which notifications to send to which notification sinks (i.e. remote monitor users) based on contextual data analysis. 
Applicant further argues that Rajasenan does not teach the provision of notifications to one of two 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1, 5, 13-14, and 16-19 are drawn to a method (i.e. a process), while claim 15 is drawn to a system (i.e. a machine), and thus each of the claims is within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
The first prong of Step 2A requires an evaluation to (a) identify the specific limitation(s) in the claim that you believe recites an abstract idea; and (b) determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), 84 Fed. Reg. 4 at 51 (Jan. 7, 2019). The three groupings are as follows: Mathematical Concepts; Mental Processes; or Certain Methods of Organizing Human Activity.
The abstract limitations of independent claims 1 and 15 are as follows: 
- receiving data associated with an analyte state of a host;
- generating a notification of an event associated with the analyte state of the host based on the 
- identifying at least one of one or more users authorized to receive the notification based on notification rules that define circumstances under which the notification should be sent to a respective user of the one or more users, wherein the at least one user is authorized to access permissible data of the received data based on a set of permissions for the at least one user, wherein the set of permissions indicate what portion of the received data is permissible data for the authorized user;
- receiving contextual data associated with the user, the contextual data indicating at least one of a time, an amount, or a type of at least one of (i) a level of stress experienced by the user, wherein the level of stress is one of acute, episodic acute, emotional, chronic, high stress, medium stress, low stress, no stress, anxiety, or panic attack, or (ii) an environmental condition experienced by the user including at least one of weather, humidity, pressure, or temperature, wherein the user is not the host;
- providing the notification to one of the user and another user based upon the contextual data associated with the user, wherein the notification includes the permissible data.
The above limitations describe a method of managing relationships or interactions between people, which falls within the “certain methods of organizing human activity” abstract idea grouping. For example, the same method could be performed among human users verbally communicating notifications according to previously negotiated rules of permissions and notification (e.g. a patient has mentioned to a medical administrator that they want certain caregivers to be told about their exact analyte state only while they are not stressed/busy with other tasks). Notifying a particular caregiver based on contextual information can be accomplished by the administrator checking in with or monitoring a caregiver for signs of stress/inattention to see if they are currently overwhelmed or feeling relaxed and therefore ready to receive alerts. Examiner notes that the performance of the claimed limitations using generic computer components, such as a server and remote monitoring devices, does not preclude the claim limitation from being in the certain methods of organizing human activity grouping. 
Dependent claims 5, 13-14, and 16-19 inherit the limitations that recite an abstract idea from their dependence on claim 1, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, these claims merely recite additional limitations that further narrow the above-identified abstract idea. Claim 5 describes the content of the notification as indicating that a threshold has 
Accordingly, claims 1, 5, and 13-19 describe a method of managing human relationships or interactions and thus recite an abstract idea.
Step 2A – Prong 2
The second prong of the analysis determines if there are additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Independent claim 1 recites the following additional elements: 
- a secure server;
- a host device operable to receive sensor data from a transcutaneous continuous analyte sensor worn by the host;
- one or more remote monitoring devices;
- use of a device associated with the remote monitor user that measures one or more of blood pressure, pulse, body temperature, or heart rate data to determine the level of stress of the user.
Independent claim 15 similarly recites the following additional elements: 
- a continuous analyte sensor device worn by a host comprising a transcutaneous continuous analyte sensor to detect signals associated with an analyte state of the host, and a sensor electronics module to perform at least some processing of the signals to generate sensor data and to transmit the sensor data to a host device associated with the host;

- a secure server in communication with the host device;
- one or more remote monitoring devices;
- use of a device associated with the remote monitor user that measures one or more of blood pressure, pulse, body temperature, or heart rate data to determine the level of stress of the user.
These additional elements, when considered in the context of the claims as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic health monitoring environment). 
Further, claims 1 and 15 as a whole merely describe how to generally apply the concept of authorizing access to user analyte state data in a computer environment, e.g. with a secure server and remote monitoring devices. The claimed computer components are recited at a high level of generality (see Applicant’s specification paragraph [0144], noting Secure Server 504 can be software and/or hardware that requests and/or receives data from other devices or software; secure Server 504 can include modules and/or other servers, including database servers, file servers, mail servers, print servers, web servers, application servers, etc.; Secure Server 504 can be replaced, and/or its functionality performed by, any other server, including an unsecure server; a host monitoring device, also referred to as a "host device," such as a computing device including a smartphone or the like as part of a larger monitoring system, such as an analyte monitoring system (e.g., CGM); see further paragraph [0043], noting a remote monitoring device, such as a computing device including a smartphone having a software  invoked as tools to authorize and notify of a user’s access to analyte state data. Simply implementing the abstract idea on a generic computer itself is not a practical application of the abstract idea. 
In addition, the transcutaneous continuous analyte sensor worn by the host as well as the device measuring blood pressure, pulse, body temperature, or heart rate data of the remote monitor user both serve only as means of data gathering, which may be considered insignificant extra-solution activity because the gathered data are necessary for the rest of the process but their methods of collection are not the focus of the overall invention. 
Accordingly, claims 1 and 15 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 1 and 15 are directed to an abstract idea.
Dependent claims 5, 13-14, and 16-19 only serve to further limit the abstract idea, as explained above in Step 2A – Prong 1. These claims do not introduce additional elements that impose meaningful limits on the judicial exception, and thus are directed towards fundamentally the same abstract idea as independent claims 1 and 15.
Accordingly, claims 1, 5, and 13-19 taken as a whole are directed towards an abstract idea. 
Step 2B
Step 2B requires an analysis to determine whether the claims recite additional elements that amount to significantly more than the judicial exception. In the instant application, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional. Simply implementing the abstract idea on a generic computer or merely using computer elements as tools to perform an abstract idea does not provide an inventive concept.
MPEP 2106.05 lists a number of considerations, which are not intended to be exclusive or limiting, when considering whether the additional elements in a claim amount to significantly more than the abstract idea itself. The considerations are whether the claim includes: improvements to another technology or technical field; improvements to the functioning of the computer itself; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Applying the test to the claims in the instant application, the additional elements disclosed include the following structural elements: claim 1 - a secure server, host device, transcutaneous continuous analyte sensor, one or more remote monitoring devices, and a device associated with the remote monitor user that measures blood pressure, pulse, body temperature, or heart rate data; claim 15 – continuous analyte sensor device comprising a transcutaneous continuous analyte sensor and sensor electronics module, host device comprising a memory and processor, secure server, one or more remote monitoring devices, and a device associated with the remote monitor user that measures blood pressure, pulse, body temperature, or heart rate data. These structural elements, when taken in combination with the functional elements of receiving data, generating a notification, identifying authorized entities, determining whether to send the notification, and providing the notification, together do not offer significantly more than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (remote monitoring of health data by authorized monitors) to a particular technological environment (a secure server providing analyte-related notifications).
It should be noted that the generic nature of the claimed computer elements is evidenced in Applicant’s own specification, as explained above in Step 2A – Prong 2. Further, the mere recitation of a secure server, configured to receive, identify, authorize, determine, and provide is akin to adding the words “apply it” with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the abstract idea. The claim as a whole merely describes how to generally apply the concept of authorizing access to user analyte state data via a remote monitoring device in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to authorize and notify of access to analyte state data based on various rules. Simply implementing the abstract idea on a generic computer itself is not a practical application of the abstract idea. The claimed secure server is used in the invention in a conventional or expected manner and the steps are merely being applied on a generic device, and as such, does not amount to significantly more.
The courts have found that simply limiting the use of the abstract idea to a particular technological environment does not add significantly more (see e.g. Flook). Further, the claimed limitations with respect to the technical aspects (secure server, non-transitory computer program product) in independent claims 1 and 15 are claimed at such a level of generality that they cannot be considered significantly more since the use of a secure server to receive, generate, identify, authorize, determine, and provide data are well known computer functions previously known in the computer arts at the time the invention was filed (see e.g. MPEP 2106.05(d)(II), noting well-understood functions including receiving or transmitting data over a network as well as storing and retrieving information in memory). 
The specification evidences the well-understood, routine, conventional nature of additional elements by describing the additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Berkheimer Memorandum, (April 19, 2018). Specifically, the specification denotes the following:
•    secure server – [0144]: Secure Server 504 can be software and/or hardware that requests and/or receives data from other devices or software; secure Server 504 can include modules and/or other servers, including database servers, file servers, mail servers, print servers, web servers, application servers, etc.; Secure Server 504 can be replaced, and/or its functionality performed by, any other server, including an unsecure server;
•    host device – [0043]: a host monitoring device, also referred to as a "host device," such as a computing device including a smartphone or the like as part of a larger monitoring system, such as an analyte monitoring system (e.g., CGM);
]: a variety of non-invasive, transdermal (e.g., transcutaneous) and/or implantable electrochemical sensors have been developed, including the DEXCOM G4® PLATINUM SYSTEM WITH SHARETM continuous glucose monitoring ("CGM") system and the DEXCOM G5TM Mobile CGM system available from DEXCOM, INC. are continuous glucose monitoring systems that can allow a user to monitor glucose levels; [0044]: a continuous analyte monitoring system of the Host can include one or more body-worn medical devices that can each generate data and provide the data to a mobile electronics device, such as a smartphone, tablet, smartwatch, or other wearable and/or mobile computing device;
• remote monitoring device – [0043]: a remote monitoring device, such as a computing device including a smartphone having a software application operating thereon to provide the remote monitoring functionality for the remote monitor user.
Additionally, MPEP 2106.05(d) identifies examples as an example of well-understood, routine, and conventional functions. In addition to MPEP 2106.05, the courts have identified receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives analyte state data from a transcutaneous continuous analyte sensor and contextual information, and transmits notification data to a remote monitoring device over a wireless network, for example the Internet (see Applicant’s specification [0065]). The courts have also identified storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. V. SAP Am., Inc. and electronic recordkeeping, e.g. see Alice Corp. – similarly, the current invention identifies authorized users and maintains rules for sending data to the users, i.e. this information is electronically maintained. The courts have further identified determining the level of a biomarker in blood by any means, e.g. see Mayo – similarly, the current invention processes signal and sensor data from a continuous analyte sensor to determine information about a host’s analyte state.
In addition, the means of necessary data gathering in the claims are well-understood, routine, and conventional. That is, use of a transcutaneous continuous analyte sensor to detect signals associated with an analyte state of a host is well-known in the art, as evidenced by at least Carty et al. (US 20140207486 A1) para. [0105]; Mensinger et al. (US 20140184422 A1) Figs. 2A-C & para. [0033]; and Nemeth et al. (US 20020016719 A1) para. [0039]. Further, use of biometric monitoring devices to provide 
The combination of hardware elements including a transcutaneous continuous analyte sensor, a host device, a secure server, a plurality of remote monitoring devices, and a device associated with a remote monitor user is not expanded upon in the specification as a unique arrangement. In addition, this combination of elements can be found in at least Carty Fig. 1 & paras. [0076] & [0105]. and Nemeth Fig. 1 & paras. [0044] & [0049]. The lack of description of a unique arrangement and the disclosure of an equivalent combination in prior art, taken together, indicate that this combination of elements is nothing more than that which was well-understood, routine, and conventional at the time of filing. Therefore, considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the abstract idea, such as improving the performance of a computer or any other technology, such as a processor or server. Applying a generic computer as a tool being used to perform the abstract idea merely links the abstract idea to a particular environment and therefore cannot be considered significantly more than the abstract idea itself.
Dependent claims 5, 13-14, and 16-19 when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because there are no additional recited technical aspects of the claims to establish that the claims are not directed to an abstract idea. These dependent claims include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and are incorporated herein. These dependent claims do not cite any functions that are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and do not recite any functions that are not well-understood, routine, and conventional activities that any generic computing structure is expected to be capable of performing (e.g. claims 18-19 recite further data storage/maintenance limitations regarding classifications of users). There is no indication that the combination of elements improves the functioning of a computer or any other  collective functions merely provide a conventional computer implementation of an abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
In conclusion, the claims are directed to the abstract idea. The claims do not provide an inventive concept, i.e., the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claim. Therefore, whether taken individually or as an ordered combination, claims 1, 5, and 13-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. (US 20020016719 A1) in view of Horvitz (US 20040030753 A1) and Rajasenan (US 8515777 B1).
Claim 1
Nemeth teaches a method for remote monitoring of a subject's health data by authorized monitors (Nemeth abstract), comprising: 
receiving, at a secure server, data associated with an analyte state of a host from a host device operable to receive sensor data from a transcutaneous continuous analyte sensor worn by the host (Nemeth Fig. 1, [0044], [0049], noting a computer network with a network controller 36 and associated secure server 26 that receive glucose readings (i.e. data associated with an analyte state of a host) from a patient wireless communication device (i.e. host device) that receives them from a patient monitor 12; the monitor can be a continuous glucose monitoring system that is invasive (i.e. transcutaneous) per [0039]);
generating, at the secure server, a notification of an event associated with the analyte state of the host based on the received data (Nemeth [0018], [0072], noting if the received medical data meets predefined alert conditions, the computer network will generate an alert);
identifying at least one of one or more remote monitoring devices authorized to receive the notification based on notification rules that define circumstances under which the notification should be sent to a respective remote monitoring device of the one or more remote monitoring devices, wherein the at least one remote monitoring device is authorized by the secure server to access permissible data of the received data based on a set of permissions for the at least one remote monitoring device, wherein the set of permissions indicate what portion of the received data is permissible data for the authorized remote monitoring device (Nemeth [0017], [0025], [0077]-[0079], noting configurable notification records 
(Nemeth [0002], [0017], [0057], noting the alerted third party is remotely located from the patient and can include various entities such as a physician, nurse, parent, friend, etc. (i.e. the remote monitor user is not the host)); and 
providing, by the secure server, the notification to one of the at least one remote monitoring device and another one of the one or more remote monitoring devices based upon context associated with the remote monitor user, wherein the notification includes the permissible data (Nemeth [0071]-[0074], noting an alert is provided to at least one third party via the remote monitoring device, the alert including medical data and other relevant patient information (i.e. the permissible data) to enable quick review from the third party. As noted in [0073], there is a designated third party that receives the notification in accordance with their user preferences defining preferred notification media for different contexts such as time of day; it is also noted that other third parties may additionally be provided an alert either concurrently or at a later time, indicating that one of a plurality of users can initially be notified while another
In summary, Nemeth teaches a method for monitoring a host and sending medical alerts from a central computer network to at least one remote third party in accordance with configurable notification rules defining permissible data and other preferences. The configured preferences can include rules defining how to send notifications to a third party based on a context of the third party such as time of day, as noted in [0073]. Additionally, if a designated third party fails to respond to an alert, [0073] further discloses that additional backup parties are notified. However, the reference fails to explicitly disclose receiving, at the secure server, contextual data associated with a remote monitor user operating a remote monitoring device, the contextual information indicating at least one of a time, an amount, or a type of at least one of (i) a level of stress experienced by the remote monitor user determined based on one or more of blood pressure, pulse, body temperature, or heart rate data measured by a device associated with the remote monitor user, wherein the level of stress is one of acute, episodic acute, emotional, chronic, high stress, medium stress, low stress, no stress, anxiety, or panic attack, or (ii) an environmental condition experienced by the remote monitor user including at least one of weather, humidity, pressure, or temperature, nor providing the notification specifically based upon the received contextual data. 
However, Horvitz teaches a central notification engine that sends an alert to a user device based on contextual information of the user’s device obtained from various sensors (Horvitz [0039], [0046], [0077], [0106], [0119]-[0120], noting contextual information is received from sensors and analyzed to determine whether to send notifications to various users depending on their availability). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nominally context-aware notification server of Nemeth such that it specifically receives contextual information associated with a user for the purposes of sending notifications based on contextual parameters like attention, availability, etc. as in Horvitz in order to provide real-time contextual analysis for notification purposes beyond relying on sets of predefined profiles (i.e. equivalent to those of Nemeth), as suggested by Horvitz [0106] & [0084].
Thus, the combination of Nemeth and Horvitz teaches providing a notification to a user based on received contextual information like attention and availability inferred from sensor devices associated with the user, including temperature (Horvitz [0009], [0039]). However, the temperature sensor does not user as Applicant intends, rather measuring the environment of the remote monitor device itself (e.g. warmer from being inside of a pocket). Accordingly, the combination fails to explicitly disclose that the contextual data guiding notification decisions specifically indicate at least one of a time, an amount, or a type of at least one of (i) a level of stress experienced by the remote monitor user determined based on one or more of blood pressure, pulse, body temperature, or heart rate data measured by a device associated with the remote monitor user, wherein the level of stress is one of acute, episodic acute, emotional, chronic, high stress, medium stress, low stress, no stress, anxiety, or panic attack, or (ii) an environmental condition experienced by the remote monitor user including at least one of weather, humidity, pressure, or temperature.
However, Rajasenan teaches that caregivers being assigned/alerted to medical tasks may become overwhelmed and reach a tipping point at which the quality of their care deteriorates, necessitating offloading or rerouting of their assigned tasks (Col1 L45-56, Col8 L18-28, Col23 L22-31). Determination of when a tipping point (i.e. an acute high stress condition indicating an inability to respond to additional tasks/alerts) has been reached or is approaching can be determined by using biometric data such as pulse obtained from a biometric sensor associated with the caregiver to evaluate a stress level of the caregiver (Rajasenan Col7 L2-10, Col20 L4-13 & L34-47). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the collection of attention/availability contextual information as in the combination to encompass the collection of stress levels obtained from biometric sensors associated with a caregiver as in Rajasenan in order to analyze real-time physiological information indicating a caregiver’s predicted capacity to perform or respond to additional assigned tasks/alerts so that incoming tasks/alerts can be reassigned or rerouted when a primary caregiver is in danger of being overwhelmed, thereby avoiding tipping points, increasing the level of care provided to each patient, and optimizing the balance of caregivers assigned to various tasks/alerts in real time (as suggested by Rajasenan Col4 L16-38, Col20 L34-47). 
Claim 15
Nemeth teaches a continuous analyte sensor system (Nemeth abstract, Fig. 1), comprising: 
a continuous analyte sensor device worn by a host comprising a transcutaneous continuous analyte sensor to detect signals associated with an analyte state of the host, and a sensor electronics module to perform at least some processing of the signals to generate sensor data and to transmit the sensor data to a host device associated with the host (Nemeth Fig. 1, [0039], noting a monitor 12 that can be a continuous glucose monitoring system that is invasive (i.e. transcutaneous) to detect glucose readings (i.e. signals associated with an analyte state) for a patient; this device wirelessly transmits sensor data to a wireless communications device 14 (i.e. a host device) in some manner (e.g. Bluetooth) as in [0044], indicating processing/formatting of the sensor data in a sensor electronics module to allow for wireless transmission); 
the host device, comprising: a memory storing executable instructions; a processor in data communication with the memory and configured to execute instructions to perform at least some processing of the sensor data received from the sensor electronics module to produce data associated with an analyte state of the host (Nemeth Fig. 1, [0044], [0067], noting wireless communication device 14 (i.e. host device) including memory 28 and processing elements that allow for processing/analysis of the received glucose readings, e.g. by calculating highest/lowest statistics, running averages, etc.); and 
a secure server in communication with the host device (Nemeth Fig. 1, [0018], noting computer network 22 with network controller 36 and secure server 26 in communication with wireless communication device 14) configured to: 
receive the data associated with the analyte state of the host from the host device, wherein the host device receives the data from the transcutaneous continuous analyte sensor (Nemeth Fig. 1, [0044], [0049], noting computer network receives glucose readings (i.e. data associated with an analyte state of a host) from a patient wireless communication device (i.e. host device) that receives them from patient monitor 12, e.g. a transcutaneous continuous glucose monitoring system as in [0039]);
generate a notification of an event associated with the analyte state of the host based on the received data (Nemeth [0018], [0072], noting if the received medical data meets predefined alert conditions, the computer network will generate an alert); 
identify at least one of one or more remote monitoring devices authorized to receive the notification based on notification rules that define circumstances under which the notification should be sent to a respective remote monitoring device of the one or more remote monitoring devices, wherein the at least one remote monitoring device is authorized by the secure server to access permissible data of the received data based on a set of permissions for the at least one remote monitoring device, wherein the set of permissions indicate what portion of the received data is permissible data for the authorized remote monitoring device (Nemeth [0017], [0025], [0077]-[0079], noting configurable notification records stored by the computer network that define one or more remote third parties that receive alerts, the type of medical data each third party is authorized to receive, the media over which an alert is provided to each third party, and specific conditions under which the alert is to be provided to each third party. Third parties utilize computers or other remote monitoring devices to interact with the system and view received data and alerts as noted in [0053] & [0074]. The notification records are considered notification rules, and the parameters defining what data is accessible by each third party are considered a set of permissions. When an alert condition is triggered as in [0071]-[0073], the computer network thus identifies one or more corresponding third parties to receive the alert);
 (Nemeth [0002], [0017], [0057], noting the alerted third party is remotely located from the patient and can include various entities such as a physician, nurse, parent, friend, etc. (i.e. the remote monitor user is not the host)), and 
provide the notification to the at least one remote monitoring device or another one of the one or more remote monitoring devices based upon context associated with the remote monitor user, wherein the notification includes the permissible data (Nemeth [0071]-[0074], noting an alert is provided to at least one third party via the remote monitoring device, the alert including medical data and other relevant patient information (i.e. the permissible data) to enable quick review from the third party. As noted in [0073], there is a designated third party that receives the notification in accordance with one of a plurality of users can initially be notified while another of the plurality of users does not receive the notification).  
In summary, Nemeth teaches a system for monitoring a host and sending medical alerts from a central computer network to at least one remote third party in accordance with configurable notification rules defining permissible data and other preferences. The configured preferences can include rules defining how to send notifications to a third party based on a context of the third party such as time of day, as noted in [0073]. Additionally, if a designated third party fails to respond to an alert, [0073] further discloses that additional backup parties are notified. However, the reference fails to explicitly disclose the secure server receiving contextual data associated with a remote monitor user operating the respective remote monitoring device, the contextual data indicating at least one of a time, an amount, or a type of at least one of (i) a level of stress experienced by the remote monitor user determined based on one or more of blood pressure, pulse, body temperature, or heart rate data measured by a device associated with the remote monitor user, wherein the level of stress is one of acute, episodic acute, emotional, chronic, high stress, medium stress, low stress, no stress, anxiety, or panic attack, or (ii) an environmental condition experienced by the remote monitor user including at least one of weather, humidity, pressure, or temperature, nor providing the notification specifically based upon the received contextual data. 
However, Horvitz teaches a central notification engine that sends an alert to a user device based on contextual information of the user’s device obtained from various sensors (Horvitz [0039], [0046], [0077], [0106], [0119]-[0120], noting contextual information is received from sensors and analyzed to determine whether to send notifications to various users depending on their availability). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the nominally context-aware notification server of Nemeth such that it specifically receives contextual information associated with a user for the purposes of sending notifications based on contextual parameters like attention, availability, etc. as in Horvitz in order to provide real-time contextual analysis for notification purposes beyond relying on sets of predefined profiles (i.e. equivalent to those of 
Thus, the combination of Nemeth and Horvitz teaches providing a notification to a user based on received contextual information like attention and availability inferred from sensor devices associated with the user, including temperature (Horvitz [0009], [0039]). However, the temperature sensor does not appear to relate to an environmental condition experienced by the remote monitor user as Applicant intends, rather measuring the environment of the remote monitor device itself (e.g. warmer from being inside of a pocket). Accordingly, the combination fails to explicitly disclose that the contextual data guiding notification decisions specifically indicate at least one of a time, an amount, or a type of at least one of (i) a level of stress experienced by the remote monitor user determined based on one or more of blood pressure, pulse, body temperature, or heart rate data measured by a device associated with the remote monitor user, wherein the level of stress is one of acute, episodic acute, emotional, chronic, high stress, medium stress, low stress, no stress, anxiety, or panic attack, or (ii) an environmental condition experienced by the remote monitor user including at least one of weather, humidity, pressure, or temperature.
However, Rajasenan teaches that caregivers being assigned/alerted to medical tasks may become overwhelmed and reach a tipping point at which the quality of their care deteriorates, necessitating offloading or rerouting of their assigned tasks (Col1 L45-56, Col8 L18-28, Col23 L22-31). Determination of when a tipping point (i.e. an acute high stress condition indicating an inability to respond to additional tasks/alerts) has been reached or is approaching can be determined by using biometric data such as pulse obtained from a biometric sensor associated with the caregiver to evaluate a stress level of the caregiver (Rajasenan Col7 L2-10, Col20 L4-13 & L34-47). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the collection of attention/availability contextual information as in the combination to encompass the collection of stress levels obtained from biometric sensors associated with a caregiver as in Rajasenan in order to analyze real-time physiological information indicating a caregiver’s predicted capacity to perform or respond to additional assigned tasks/alerts so that incoming tasks/alerts can be reassigned or rerouted when a primary caregiver is in danger of being overwhelmed, thereby avoiding tipping points, increasing the level of care provided to each patient, and optimizing the balance of caregivers assigned to various tasks/alerts 
Claim 5
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 1, and the combination further teaches wherein the notification includes an alert informative of the analyte state of the host exceeding a predetermined analyte concentration threshold or a predetermined rate of concentration change threshold (Nemeth [0019], [0071], noting an alert can indicate that a user’s blood glucose level has gone outside a predetermined range or if a rate of change exceeds a threshold).  
Claim 10
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 1, and the combination further teaches -3-Application No.: 15/377821Filing Date:December 13, 2016processing, at the secure server, the contextual information to determine an ability or inability of the at least one remote monitoring device to react to an alert associated with the notification (Horvitz [0039], [0077], [0106], [0119]-[0120], noting sensor data relaying contextual information about a user are evaluated by a central notification engine to determine whether a user is available to receive a notification or not; see also Rajasenan Col7 L2-10, Col20 L4-13 & L34-47, noting evaluation of biometric sensor contextual data to determine a caregiver’s ability to provide care if assigned another task, i.e. the ability or inability of the at least one remote monitoring device to react to an alert). 
Claim 12
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 10, and the combination further teaches wherein the contextual information indicates the inability of the at least one remote monitoring device to react to the alert (Rajasenan Col7 L2-10, Col20 L4-13 & L34-47, noting evaluation of biometric sensor contextual data can determine a caregiver is at a tipping point, i.e. unable to react to an additional task/alert), 
and wherein the method further includes: providing, at the secure server, a communication to the another one of the one or more remote monitoring devices indicating that the at least one remote monitoring device is unable to react to alerts (Rajasenan Col23 L65-66, noting when a healthcare provider has reached a tipping point (i.e. is unable to react to an alert), an alert indicating the situation is provided to another user; see also Nemeth [0073], noting backup third parties are alerted if a primary third party is unresponsive (i.e. unable to react to an alert) so that they can attempt to contact the 
Claim 13
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 1, and the combination further teaches wherein the permissible data includes (i) retrospective sensor data, (ii) real time sensor data, and (iii) a trend in the rate of change of the analyte state of the host (Nemeth [0015], noting a third party is informed of real time or near real time sensor data; see also [0025], [0074], noting the medical data including current condition and recent history of the patient is relayed to the third party with the notification). 
Claim 14
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 1, and the combination further teaches wherein the analyte state includes a glucose level (Nemeth [0039], [0065]).  
Claim 16
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 1, and the combination further teaches determining that the notification should be modified based on the contextual information; modifying the notification; and providing the modified notification to the at least one remote monitoring device or the another one of the one or more remote monitoring devices in addition to or in lieu of the notification (Horvitz [0007], [0029]-[0030], [0038], noting that if a user is determined to be unavailable based on context such as sensor information, a notification can be modified to be delivered to the user at a later, more suitable time within a window of time as determined by the changing context in lieu of the immediate notification; in the context of the combination, this would include modifying a notification to be delivered at a later time when it is determined that a user is less stressed / further from a tipping point based on biometric sensor analysis as in Rajasenan). 
Claim 17
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 1, and the combination further teaches providing, at the secure server, contextual information relating to the host with the notification, the contextual information relating to the host including a time, an amount, and/or a type of (i) a medicament taken by the host, (ii) a food or a drink ingested by the host, (iii) an exercise or an activity undertaken by the host, (iv) a level of stress experienced by the host, or (v) an environmental condition experienced by the host, or a combination of (i)-(v) thereof (Nemeth [0021], [0065], [0068], [0082], noting contextual information relating to the host including medications, diet, exercise, stress, and weather). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nemeth, Horvitz, and Rajasenan as applied to claim 1 above, and further in view of Mensinger et al. (US 20140184422 A1).
Claim 18
Nemeth in view of Horvitz and Rajasenan teaches the method of claim 1, and the combination further teaches  providing, at the secure server, a plurality of classifications based on the set of permissions, the plurality of classifications including a first classification and a second classification of the one or more remote monitoring devices authorized to access permissible data, wherein classifications of the one or more remote monitoring devices designate a hierarchy to provide communications based on the notification rules (Nemeth [0023], [0073], [0078], noting alerts are sent to various classifications of third parties (e.g. primary designated third parties and backup third parties) based on the notification records (i.e. set of permissions) configured at the secure server. At least one third party has primary responsibility for the patient (i.e. belonging to a first classification) while additional third parties are backups having secondary responsibility for the patient such that the classifications are considered to designate a hierarchy for providing communications based on the notification rules. For example, [0073] discloses that secondary backup users may only be notified if a primary user does not respond to an alert, i.e. hierarchically).
However, the combination fails to explicitly disclose that such classifications are specifically generated at the secure server, instead merely describing their implementation in practice as in [0073]. However, Mensinger teaches that classifications may be actively generated at a secure server during a notification configuration process (Mensinger [0051], [0121], [0134], noting rules are configured at a secure server to designate primary and secondary remote monitors, considered equivalent to generating classifications based on permissions). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the primary/secondary classification scheme of generated at the secure server based on rules as in Mensinger in order to provide a specific configurable method by which to generate classifications to designate remote monitor users as primary or secondary in a tiered hierarchy, thus achieving the benefit of increased configurability and customization of the remote user notification process (as suggested by Mensinger [0051] and supported by Nemeth [0082], where it is noted that the system is advantageously configurable to provide a system specifically tailored to each patient’s particular situation). 
Claim 19
Nemeth in view of Horvitz, Rajasenan, and Mensinger teaches the method of claim 18, and the combination further teaches assigning, at the secure server, each of the one or more remote monitoring devices to one of the plurality of classifications, wherein the second classification includes one or both of (i) greater restrictions to the permissible data than that of the first classification, and (ii) more restrictive notification rules than the first classification, wherein a classification of the at least one remote monitoring device indicates that the at least one remote monitoring device is authorized to access the permissible data of the received data (Nemeth [0023], [0073], [0078], noting alerts are sent to various classifications of third parties (e.g. primary designated third parties and backup third parties) based on the notification records (i.e. set of permissions) configured at the secure server. At least one third party has primary responsibility for the patient (i.e. belonging to a first classification) while additional third parties are backups having secondary responsibility for the patient, designating a hierarchy of more restrictive notification rules. For example, [0073] discloses that secondary backup users may only be notified if a primary user does not respond to an alert, i.e. secondary users in the second classification have more restrictive notification rules than primary users in the first classification. Each user will have access to permissible data with the notification as configured by the notification records as noted in Nemeth [0078]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abou-Hawili et al. (US 20160239619 A1) describes systems for routing patient notifications to caregivers based on caregiver context. Dotan-Cohen et al. (US 20170034649 A1) describes managing communications to a user device based on inferring user availability from contextual information. Tonna . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        	
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626